Title: To John Adams from Bernard Hubley, Jr., 30 October 1802
From: Hubley, Bernard, Jr.
To: Adams, John



Respected Sir
Pennsyla. Northumberland Octr. 30th, 1802

Having undertaken to publish a Journal, during the period I was an Officer in the Army, upon condition of Eight hundred subscribers to proposals made; I take the liberty of Writing to you a few lines, and enclosing one of the Hand Bills, wishing that you may do me the honor, that your Name may be placed at the head of the list of Subscribers Names.—Should the Book be dedicated to any particular Person, I should beg your assent, that it may be to you.—
My Youngest Son, named for or after you, being now a little past Twenty One Months old, is allowed to be by every body that sees him, one of the most active and liveliest child of his Age ever beheld, something uncommon quick in all his Actions, he requires almost constant the Eyes of three or four Persons to watch his motions to prevent getting hurt and the like, there is an aparent blessing of Providence in my Family, my little Girls learn very well, and my eldest son George Washington, not quite four Years old, is a fine thriving promising Boy.—My Dear Wife desires her best love and respects to Mrss: Adams, although she having never seen her.—
I have the Honor to subscribe myself / Your Most Obdt. / & / Most Huml. Friend & Servt.
Berd. Hubley Jur.